Judgment, Supreme Court, Bronx County (Max Sayah, J.), rendered March 5, 1992, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 2 years to life, unanimously affirmed.
Since the felony complaint charged defendant with criminal possession of a weapon in the second degree, and not merely the lesser included attempted crime charged in the information to which defendant pleaded guilty, we think it plain that defendant committed a violent felony offense within the meaning of Penal Law § 70.02 (1) (d), and it should make no difference that defendant’s waiver of prosecution by indictment resulted in his pleading to an information rather than an indictment. Accordingly, defendant was legally sentenced as a persistent violent felony offender. Concur — Sullivan, J. P., Ellerin, Asch and Tom, JJ.